COURT OF APPEALS













COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
CAROL POTTER a/k/a CAROL
WALLACE,     )
                                                                              )               No.  08-06-00164-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
193rd District Court
DALLAS COUNTY,                                            )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )               
(TC# TX-05-50036)
 
 
O
P I N I O N
 
Appellant Carol
Potter a/k/a Carol Wallace wrote a handwritten letter dated May 15, 2006, which
was filed in this Court on June 12, 2006, stating she wished to Awithdraw@
her appeal.  We construe Appellant=s letter as a motion to dismiss the
appeal pursuant to Rule 42.1(a)(1) of the Texas Rules
of Appellate Procedure.
Pending before the
Court is Appellant=s motion
to dismiss the appeal.  We have
considered this cause on the motion and conclude that the motion should be
granted.  Accordingly, we grant Appellant=s motion to dismiss and dismiss this
appeal.  Costs in this Court are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
July
21, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.